United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-1867
                                   ___________

Richard Mathis; Doyle Mathis;           *
Scot Mathis; Leona Mathis,              *
                                        *
             Appellants,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of South Dakota.
Internal Revenue Service, United States *
of America, ex rel. the Internal        *      [UNPUBLISHED]
Revenue Use Service,                    *
                                        *
             Appellee.                  *
                                  ___________

                         Submitted: December 3, 1997
                             Filed: January 6, 1998
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


       Richard, Doyle, Scot, and Leona Mathis (Mathises) appeal from the district
court&s1 adverse grant of summary judgment in their action asserting a wrongful levy



      1
        The HONORABLE LAWRENCE L. PIERSOL, United States District Judge
for the District of South Dakota.
claim pursuant to 26 U.S.C. § 7426. After reviewing the record and the parties& briefs,
we conclude the district court correctly determined the Mathises lacked standing to
maintain this action. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-